Case 2:19-cv-00354-SPC-MRM Document 25 Filed 10/29/20 Page 1 of 2 PageID 167




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

STACEY BORK,

             Plaintiff,

v.                                               Case No.: 2:19-cv-354-FtM-38MRM

TRAN HUONG QUYNH,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation (“R&R”) (Doc. 24) on Plaintiff’s Motion for

Attorney’s Fees and Costs (Doc. 23). Judge McCoy recommends granting the

Motion. Neither party timely objected, so the matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681

F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00354-SPC-MRM Document 25 Filed 10/29/20 Page 2 of 2 PageID 168




Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations, 28

U.S.C. § 636(b)(1)(C). The district judge reviews legal conclusions de novo,

even in the absence of an objection. See Cooper-Houston v. Southern Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the

Court accepts and adopts the R&R (Doc. 24) in full.

      Accordingly, it is now

      ORDERED:

      (1) The Report and Recommendation (Doc. 24) is ACCEPTED and

         ADOPTED and incorporated into this Order.

      (2) Plaintiff’s Motion for Attorney’s Fees and Costs (Doc. 23) is

         GRANTED.

      (3) The Clerk is DIRECTED to amend the judgment to include an

         award of $5,652.60 in attorney’s fees and $2,091.59 in costs in

         favor of Plaintiff.

      DONE and ORDERED in Fort Myers, Florida on October 29, 2020.




Copies: All Parties of Record




                                      2
